Citation Nr: 0414948	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  94-33 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess or 10 percent for 
patellofemoral joint pain and osteochondritis dissecans of 
the left knee, prior to June 1, 1994.  

2.  Entitlement to an increased rating for patellofemoral 
joint pain and osteochondritis dissecans of the left knee, 
currently rated as 20 percent disabling.

3.  Entitlement to a rating in excess of 10 percent for 
patellofemoral joint pain and osteochondritis dissecans of 
the right knee, prior to October 1, 1995.  

4.  Entitlement to an increased rating for patellofemoral 
joint pain and osteochondritis dissecans of the right knee, 
currently rated as 20 percent disabling.

5. Entitlement to a rating higher than 10 percent for 
osteoarthritis of the left knee.

6. Entitlement to a rating higher than 10 percent for 
arthritis of the right knee.




REPRESENTATION

Appellant represented by:	Richard A. La Pointe, Attorney


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
October 1987 to July 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1992, rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran is currently residing 
in Texas, and as a consequence, his case is currently managed 
by the Waco, Texas RO.  

In a December 1992 rating decision, the disability 
evaluations were confirmed and continued at 10 percent.  The 
veteran's notice of disagreement was received in March 1993.  
In May of that year, a statement of the case (SOC) was 
issued.  The veteran perfected an appeal by the submission of 
his substantive appeal in June 1993.  

In a March 1996 rating decision, the disability rating for 
left knee disability, classified as patellofemoral joint 
pain, osteochondritis dissecans was increased from 10 to 20 
percent, effective June 1, 1994. By the same rating decision, 
the disability rating for right knee disability, classified 
as patellofemoral joint pain, osteochondritis dissecans was 
increased from 10 to 20 percent, effective October 1, 1995.  
The Board observes that with respect to the left knee the 
issue of entitlement to a disability rating higher than 10 
percent prior to June 1, 1994 remains in controversy.  The 
same is true with respect to the issue of entitlement to a 
disability rating higher than 10 percent prior to October 15, 
1995 for the right knee.  Hence, these issues are reflected 
on the title page of this decision.  

In a March 1997 decision, the Board remanded the case the RO 
for additional development.  In particular, the RO was 
directed to afford the veteran additional examination in 
order to determine the impact of functional loss due to pain, 
weakness and other factors.  By the same decision, the Board 
denied entitlement to increased ratings for patellofemoral 
joint pain and osteochondritis dissecans of the left knee, 
currently evaluated as 20 percent disabling.  (nothing about 
the disability rating in excess of 10 percent prior to June 
1, 1994).  In March 1998, the Board denied entitlement to 
increased ratings for patellofemoral joint pain and 
osteochondritis dissecans of the right knee, currently 
evaluated as 20 percent disabling.  

The veteran and his representative filed a motion for 
reconsideration in May 1998; however, this motion was denied 
in June 1998.  The veteran appeal the Board's March 1998 
decision to the United States Court of Appeals for Veterans 
Claims, hereinafter the Court.  

In November 1998, the Secretary filed a motion for the Court 
to remand the Board's March 1998 decision.  The purpose of 
this motion was to direct the Board to consider the propriety 
of separate ratings for arthritis under VAOPGPREC 9-98 (1998) 
and Hicks v. Brown 8 Vet. App. 417 (1995).  The Court adopted 
the Secretary's motion in its February 1999 order.  In a 
January 2000 remand, the Board directed the RO to take action 
pursuant to the Court order.  In March 2001, the RO 
established separate ratings for service connection for 
traumatic arthritis of the left knee and traumatic arthritis 
of the right knee; each was assigned a rating of 10 percent 
from June 1991; the disability ratings of 20 percent were 
confirmed and continued for patellofemoral joint pain, 
osteochondritis dissecans of the right knee and 
patellofemoral joint pain, osteochondritis dissecans, left 
knee.  

The veteran expressed his disagreement with the disability 
ratings assigned to the service-connected arthritis in the 
left and right knees.  The RO issued a statement of the case 
on these issues in June 2001.  The veteran filed a VA Form 9 
in July 2001.  The Board issued a decision denying increased 
ratings in February 2002.  The veteran appealed this decision 
to the Court.  By a joint motion, the parties requested a 
that the Board's February 2002 decision be vacated and that 
the veteran's claim be remanded for consideration of VCAA.  
The Court adopted the parties' joint motion as is reflected 
by the November 2002 order.  In its current status, the case 
returns to the Board following completion of development made 
pursuant to its July 2003 remand.  


FINDINGS OF FACT

1.  Prior to June 1, 1994, the left knee was productive of 
tenderness, crepitus, mild effusion and a range of motion of 
0 to 135, with complaints of pain and locking of the knee 
joint; there was no evidence of lateral instability of 
recurrent subluxation.  

2.  Current left knee disability is consistent with full 
extension in the left knee and no more than slight-to-
moderate limitation of flexion, without any objective 
evidence of lateral instability or recurrent subluxation.  

3.  The veteran's osteoarthritis and osteochondritis 
dissecans in his left knee is productive of chronic pain and 
painful motion in his patellofemoral joint, with little or no 
additional functional loss; the postoperative scars are well 
healed and asymptomatic.  

4.  Prior to October 1, 1995, the right knee was productive 
of tenderness, crepitus, mild effusion and a range of motion 
of 0 to 135, with complaints of pain and locking of the knee 
joint; there was no evidence of lateral instability of 
recurrent subluxation.  

5.  Current right knee disability is consistent with full 
extension in the right knee, no more than slight-to-moderate 
limitation of flexion without objective evidence of lateral 
instability or recurrent subluxation.  

4.  The veteran's osteoarthritis and osteochondritis 
dissecans in his right knee is productive of chronic pain and 
painful motion in his patellofemoral joint, with little or no 
additional functional loss; the postoperative scars are well 
healed and asymptomatic.  


CONCLUSIONS OF LAW

1.  The criteria have not been met for a rating higher than 
10 percent for the patellofemoral joint pain and 
osteochondritis dissecans of the left knee, prior to June 1, 
1994.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, 4.118, 
Diagnostic Codes 5257, (2003).

2.  The criteria have not been met for a rating higher than 
20 percent for the patellofemoral joint pain and 
osteochondritis dissecans of the left knee.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71, 4.71a, 4.118, Diagnostic Codes 5257, 
(2003).

3.  The criteria have not been met for a rating higher than 
10 percent for the osteoarthritis of the right knee prior to 
October 1995.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, 4.118, 
Diagnostic Codes 5003, 5010, 5255, 5260, 5261, 7803, 7804, 
7805 (2003).

4.  The criteria have not been met for a rating higher than 
20 percent for the patellofemoral joint pain and 
osteochondritis dissecans of the right knee.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71, 4.71a, 4.118, Diagnostic Codes 5257 (2003).

5.  The criteria have not been met for a rating higher than 
10 percent for the arthritis of the left knee.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71, 4.71a, 4.118, Diagnostic Codes 5003, 5010, 
5255, 5260, 5261, 7803, 7804, 7805 (2003).

6.  The criteria have not been met for a rating higher than 
10 percent for the arthritis of the right knee.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71, 4.71a, 4.118, Diagnostic Codes 5003, 5010, 
5255, 5260, 5261, 7803, 7804, 7805 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claim Assistance Act (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform his whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussion in the December 1992 rating decision, the May 
1993 and subsequent statements of the case, a July 1994 and 
subsequent supplemental statements of the case and the March 
1997 and January 2000 and July 2003 Board remands.  

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
letters dated in April 2001 and August 2003, the RO asked him 
to specify where he had received treatment and solicited 
releases to obtain his private records.  The RO also informed 
him that it would request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c), (d)).  Here, the RO obtained the veteran's 
available service and VA treatment records.  The veteran's 
reports of private treatment were associated with the 
veteran's claims folder as well.  

The United States Court of Appeals for Veteran Claims' 
(Court) in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the veteran's case, 
as noted above, the RO issued the initial rating decision in 
December 1992, prior to the enactment of VCAA, the notice of 
which was issued initially in the April 2001 and August 2003 
letters.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  In this case, the veteran was notified of the VCAA 
by virtue of the in April 2001 and August 2003.  In addition, 
the veteran was invited to submit additional evidence in the 
Board remands.  Additional development was accomplished on 
behalf of his claim in consequence thereof, and he was 
afforded additional opportunity to submit more evidence.  
Thereafter, his claim was reviewed in the February 2004 
supplemental statement of the case after the efforts to 
develop his claim had been exhausted.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically contain the 
"fourth element," the Board finds that the appellant was 
invited to submit additional evidence in the March 1997, 
January 2000 and July 2003 remands.  Consequently, the Board 
finds that deciding the claim will not be prejudicial to the 
appellant.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1 4.2.  

Service connection established in January 1990 rating 
decision; an evaluation of zero percent was assigned for each 
knee.  In an August 1991 rating decision, the disability 
evaluation was increased to 10 percent for each knee.  The 
veteran filed a claim for an increased rating in July 1992.  
In a December 1992 rating decision, the disability 
evaluations were confirmed and continued at 10 percent.  

A September 1995 rating decision shows that the veteran was 
awarded temporary and total ratings under the provisions of 
38 C.F.R. § 4.30 for convalescence from surgery or other 
treatment provided from April 20, 1994 to June 1, 1994 and 
from August 11, 1995 to October 1, 1995.  In a March 1996 
rating decision, the disability rating for left knee 
disability, classified as patellofemoral joint pain, 
osteochondritis dissecans was increased from 10 to 20 
percent, effective June 1, 1994.  By the same rating 
decision, the disability rating for right knee disability, 
classified as patellofemoral joint pain, osteochondritis 
dissecans was increased from 10 to 20 percent, effective 
October 1, 1995.  These are the veteran's current ratings.  
Once again, by virtue of a March 1999 rating decision, the 
veteran was granted a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 for convalescence from surgery 
from May 14, 1998 to July1, 1998.  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 5010.  Degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code, unless the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

With respect to limitation of motion, an evaluation of 10 
percent requires flexion limited to 45 degrees and extension 
limited to 10 degrees.  The next higher evaluation of 20 
percent for limitation of motion requires flexion limited to 
30 degrees or extension to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  

With respect to recurrent subluxation and lateral 
instability, a 10 percent rating is assigned for knee 
impairment that is slight in degree.  A 20 percent evaluation 
is assigned where this type of knee impairment is moderate in 
degree.  The next higher evaluation of 30 percent requires 
severe instability.  38 C.F.R. § 4.71a, Code 5257.  

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. §§ 4.40, 4.45, 
4.59; De Luca v. Brown, 8 Vet. App. 202 (1995).

Another important matter pertains to the possibility of 
separate ratings for the postoperative scars. Except as 
otherwise provided in the rating schedule, all disabilities, 
including those arising from a single disease entity, are to 
be rated separately, and then all ratings are to be combined 
pursuant to 38 C.F.R. § 4.25 (2000). Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994). The United States Court of Appeals for 
Veterans Claims (Court) has interpreted 38 U.S.C.A. § 1155 as 
implicitly containing the concept that the rating schedule 
may not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment 
of his earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. § 4.14.

However, in Esteban, the Court ruled that the veteran, who 
had residuals of injury to the right side of his face, was 
entitled to separate ratings for disfigurement, a painful 
scar and muscle injury. Thus, as a matter of law, the 
appellant was entitled to combine his 10 percent rating for 
disfigurement under 7800 with an additional 10 percent rating 
for tender and painful scars under Diagnostic Code 7804 and a 
third 10 percent rating for facial muscle injury interfering 
with mastication under Diagnostic Code 5325. The Court found 
that the critical element was that none of the symptomatology 
for any one of these three manifestations was duplicative of 
or overlapping with the symptomatology of the other two 
conditions. But instead, each was separate and distinct in 
nature. Esteban, supra.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337, the 
Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own.  Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance prejudicial 
to the veteran, as the question of an extraschedular rating 
is a component of the appellant's claim and the appellant had 
full opportunity to present the increased-rating claim before 
the RO.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

Evidence

A VA examination was conducted in August 1992.  The appellant 
complained of continued bilateral knee pain, with the left 
somewhat more symptomatic than the right.  He described 
episodic swelling of his left knee.  For the most part, he 
was able to stand and walk without particular problems, but 
he had difficulty squatting or stooping, or going up and down 
stairs or steps.  He described episodes of locking and giving 
way of his left knee.  He was not taking any medication for 
his knees.  The physical examination revealed an unremarkable 
gait pattern.  He had range of motion from 0 to 135 degrees 
bilaterally with pain on full flexion.  He also appeared to 
have slight swelling of the right knee and a mild effusion of 
the left knee.  There was no redness or heat noted.  He had 
tenderness to palpation of the patellofemoral joint region 
bilaterally with no instability of the knees demonstrated.  
He performed a satisfactory heel and toe walk, and was able 
to squat 3/4 of the way down and arise again.

X-ray of the left knee revealed a radiolucent area along the 
medial femoral condyle as seen on the previous examination.  
Also, there was noted to be a radiolucent area with a bony 
density of the inferior aspect of the lateral femoral 
condyle, consistent with osteochondritis dissecans.  The 
examiner's impression was bilateral patellofemoral joint 
syndrome with a history of osteochondritis dissecans.

An October 1992 VA examination revealed crepitance with range 
of motion of the left knee.  The knee was nontender to 
palpation, but was moderately tender with range of motion.  
There was no swelling or instability.  Examination of the 
right knee revealed crepitance with range of motion and 
moderate tenderness.  There was no tenderness to palpation, 
swelling or instability.  X-rays were essentially unchanged 
since the previous study of August 1992.  Range of motion 
studies revealed flexion of the right knee to 130 degrees and 
extension to -1, and flexion of the left knee to 125 degrees 
with extension to -2 degrees.  Bilateral x-rays revealed that 
changes secondary to osteochondritis desiccans were once 
again demonstrated bilaterally on the inferior aspect of the 
right and left femur on the medial aspect.  The findings were 
essentially unchanged since the August 1992 study.  

VA treatment records dated in April 1994 show that the 
appellant complained of bilateral knee pain.  X-rays did not 
reveal any trauma, but did have evidence of previous trauma 
or loose body.  The appellant reported that his pain resolved 
a few days following his first treatment, and claimed that 
this type of intermittent pain occurred for 1-2 days on a 
regular basis.  Physical examination revealed stable 
joints/ligaments with negative effusion, drawer, and 
McMurray's sign.  Arthroscopic surgery with removal of loose 
body was performed.  A May 1994 VA treatment record shows 
that the appellant's wounds were healed, and that the sutures 
were removed.  He still had some swelling, but wished to 
return to work.

Private medical treatment records from Greenwood Orthopedic 
Clinic reported that the appellant was treated in July 1995 
for an injury to his right knee at work, and that he 
complained of locking since that time.  X-ray revealed 
osteochondritis dissecans of his medial femoral condyle on 
the right, with a similar condition on the left side, which 
had been operated on at the VA a year or so earlier.  The 
examiner indicated that the appellant appeared to have a 
large fragment in his knee that was probably causing it to 
lock.  The examiner indicated that the appellant would need 
surgery for removal or fixation of the fragment back to its 
original place.  An arthrotomy of the right knee with 
resection osteochondylar fragment of the right medial femoral 
condyle with drilling was performed, and the appellant was 
described as doing well in August 1995.

A VA examination was conducted in October 1995.  The 
appellant reported that he had worn a left knee brace on his 
left knee since his surgery in 1994.  He claimed that he was 
not able to walk down stairs and could walk up stairs only on 
a limited basis. He claimed that his right knee stayed 
swollen most of the time, and ached at the end of the day.  
He reported difficulty walking long distances or standing for 
longer periods of time.  He also reported that he used a rub 
and took over the counter medication.  The examiner observed 
that the appellant was in no acute distress.  His gait was 
rather stiff, but otherwise normal.  There was a slight limp 
on the right with distance.  His right knee was tender and 
warm.  It was most tender at the medial aspect of the tibia 
tubercle, and swelling was most prominent in the 
superolateral aspect.  The veteran had range of motion on the 
right with extension of -10 degrees and flexion to 80 
degrees, passive and active.  Examination of the left knee 
revealed that his knee was slightly tender around the 
patella.  There was no definite effusion, but mild to 
moderate swelling. The range of motion was extension to 0 
degrees, and flexion to 90 degrees.  The examiner's 
impression was osteochondritis dissecans bilaterally with 
worsening symptoms requiring recent surgery.  X-rays revealed 
a question of a slight irregularity of the subcortical bone 
in the medial condyle bilaterally.  Slight narrowing of the 
medial joint space was seen on the left side; the 
patellofemoral space was well preserved.

A VA joints examination was conducted in April 1997.  The 
physical examination of his right knee revealed full 
extension and 135 degrees of flexion. He had a well-healed, 
nontender median parapatellar scar plus arthroscopic portals. 
His ligaments were stable to varus and valgus stress in 
extension and 30 degrees of flexion. His anterior drawer test 
and posterior drawer test were negative. There was no 
swelling, effusion, tenderness or retropatellar crepitation.  
There was no evidence of quadriceps atrophy present.  
Examination of the left knee revealed full extension, and 130 
degrees of flexion.  The appellant had multiple well-healed 
arthroscopic portals.  He had no swelling, effusion, 
tenderness or retropatellar crepitation.  His ligaments were 
stable to varus and valgus stress in extension and 30 degrees 
of flexion. The anterior drawer test and posterior drawer 
test were negative.  The appellant had no evidence of 
quadriceps atrophy.  X-rays of his right knee revealed an 
osteochondritis defect in the medial femoral condyle.  There 
was slight elongation of the tibial spines.  There was no 
narrowing the articular cartilage, or osteophyte formation.  
X-rays of his left knee revealed small osteophytes medially 
with elongation of the tibial spines.  He had the suggestion 
of an osteochondritic defect in the medial femoral condyle.  
There was no narrowing of the articular cartilage.  The 
examiner's impression was mild osteoarthritis of the left 
knee; osteochondritis desiccans of the right knee; and a 
history suggestive of possible loose body of the right knee.  
The examiner commented that it was evident from the 
examination that the appellant was able to work and was doing 
so.  The appellant demonstrated no evidence or complaint of 
pain during the examination.  No weakness or functional 
limitation was noted.  

A May 1997 VA treatment record shows that the appellant 
complained that his right knee was locking again.  The 
examiner observed palpable crepitus in the right knee. No 
loose body was felt on examination.  The examiner planned 
arthroscopic surgery for removal of loose body in August 
1997.

The veteran underwent VA examination in May 2000.  At that 
time, he presented a history of arthroscopic surgery on his 
left knee in 1993 to remove some loose bodies to afford 
relief from locking.  However, it was noted that the veteran 
continued to have problems with aching and pain when he was 
on his feet for prolonged periods.  The veteran was noted to 
have had two right knee surgeries, one in 1995 when he had an 
open arthrotomy through a 6-centimeter incision medial to the 
right patella for removal of a loose body that was deemed too 
large to remove with arthroscopic surgery.  The procedure was 
accomplished at a private medical facility.  Surgical 
intervention relieved complaints of locking.  However, the 
veteran continued to have pain with prolonged standing.  
Also, in April 1998, the veteran underwent arthroscopic 
surgery on the right knee to remove more loose bodies.  The 
veteran did continue to experience aching in the knee with 
prolonged standing.  

The physical examination in May 2000 showed extension was 
full at zero percent in each knee.  Flexion was moderately 
limited on the right side to 120 degrees actively and 125 
degrees passively.  Flexion was moderately limited on the 
right side as well.  The veteran demonstrated active flexion 
to 130 and passive flexion to 135.  Mild pain was elicited at 
extremes of motion.  The examiner found no evidence of 
lateral instability or recurrent subluxation.  The veteran 
was noted to have soreness on the medial side of both knees.  
The primary area of soreness was on the medial side of the 
right knee under a vertical 6.5 centimeter by .8 centimeter 
scar.  As noted below, no tender scaring was noted on 
subsequent examinations.  

The veteran reported having hardly any swelling, and reported 
that he experienced painful motion after standing about two 
hours at work each day.  The veteran reported that he had a 
nagging pain productive of little or no interference with his 
functioning or job performance.  The veteran was unable to 
squat completely, due to pain in the knees.   

VA evaluated the veteran in January 2003.  The right knee had 
full extension and flexion with minimal crepitus.  There was 
mild valgus laxity.  There was no patellar subluxation and a 
negative apprehension test.  The left knee showed a range of 
motion from 0 to 120 degrees, without crepitus or 
instability.  The veteran complained of joint line tenderness 
on the left.  

The veteran underwent another VA orthopedic evaluation in 
March 2003.  At that time, the veteran reported that the 
medial aspect of the left leg hurt while the infrapatellar 
aspect of his knee hurt on the right.  The physical 
examination showed that the left knee had tenderness to 
palpation about the medial joint line.  The lateral joint 
line was nontender to palpation.  No lateral instability or 
recurrent subluxation was observed.  All scars were well 
healed.  

Reports of private treatment from M. S. Schwartz, M.D., show 
that the veteran complained of pain and locking in the knees.  
The report of the May 2003 physical examination shows that 
the veteran had tenderness along the medial joint line in the 
left knee and tenderness along the medial patella facet.  
There was pain with valgus test and patellar compression.  
The veteran had tenderness of along the lateral joint line in 
the right knee.  There was no instability in either knee.  
The veteran was noted to lack 5 degrees of full extension and 
active flexion to 90 degrees, bilaterally.  

Analysis

Left knee, prior to June 1, 1994.

The Board observes that by virtue of the March 2001 rating 
decision, the RO established a separate 10 percent rating for 
service connection for traumatic arthritis of the left, 
effective June 1991.  This rating would account for the 
limitation of motion.  Also, a September 1995 rating decision 
shows that the veteran was awarded a temporary and total 
rating under the provisions of 38 C.F.R. § 4.30 for 
convalescence from surgery or other treatment provided from 
April 20, 1994 to June 1, 1994.  However, in the absence of 
evidence of instability or recurrent subluxation, the veteran 
is not entitled to an evaluation in excess of 10 percent 
under the provisions of 38 C.F.R. § 5257.  In view of these 
findings, the Board concludes that the preponderance of the 
evidence is against a disability rating higher than 10 
percent prior to June 1, 1994.  


Current left knee disability.

The veteran has not demonstrated lateral instability or 
recurrent subluxation in any of his VA or private 
examinations.  Thus entitlement to an increased rating under 
the provisions of 38 C.F.R. § 4.71a. Code 5257 is not 
established.  

In addition, higher schedular evaluation for arthritis and 
limitation of motion cannot be obtained under the facts of 
the veteran's case.  The veteran demonstrated the most severe 
limitation of motion in the left leg at the October 1995 VA 
examination.  However, at that time, he did not show flexion 
limited to 30 degrees or extension to 15 degrees to satisfy 
the criteria for the next higher evaluation of 20 percent for 
limitation of motion.  The Board observes that when VA 
examined the veteran in January 2003, the range of motion in 
the left knee was from 0 to 120 degrees.  In addition, 
reports of private treatment show that the range of motion 
was from 0 to 90 degrees in May 2003.  These findings do not 
satisfy the criteria for a higher evaluation for limitation 
of motion.  

The Board observes that the primary feature of the veteran's 
service-connected disability picture has been pain and 
locking.  The latter symptom has been relieved by surgery to 
remove loose bodies.  It appears from the record that the 
most recent surgery for the left knee was performed in the 
1990s.  Despite surgical intervention, the veteran continues 
to experience pain.  However, the report of the May 2000 VA 
examination shows that the examiner stated that the pain was 
not productive of any functional impairment.  Accordingly, 
the veteran is not shown to have functional loss due to pain, 
weakness or other factors that is equivalent to a higher 
schedular rating for the service-connected left knee 
disabilities.  

Finally, the veteran has not demonstrated postoperative 
scarring that would warrant a separate rating under Esteban, 
supra.  The record discloses postoperative scars on the left 
knee have been described as well healed and have not been 
shown to be other than asymptomatic.   

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for a 
evaluation in excess of 20 percent for left knee 
patellofemoral joint pain and osteochondritis dissecans or 
for an evaluation in excess of 10 percent for arthritis of 
the left knee with limitation of motion.  

Right Knee, Prior to October 1, 1995.

Again, the Board observes that by virtue of the March 2001 
rating decision, the RO established a separate 10 percent 
rating for service connection for traumatic arthritis of the 
right, effective June 1991.  This rating would account for 
the limitation of motion.  However, in the absence of 
evidence of instability or recurrent subluxation, the veteran 
is not entitled to an evaluation in excess of 10 percent 
under the provisions of 38 C.F.R. § 5257.  In view of these 
findings, the Board concludes that the preponderance of the 
evidence is against a disability rating higher than 10 
percent for patellofemoral joint pain and osteochondritis 
dissecans of the right knee, prior to October 1, 1995.  

4.  Current Right Knee Disability.

The veteran has not demonstrated lateral instability or 
recurrent subluxation in any of his VA or private 
examinations.  Thus entitlement to an increased rating under 
the provisions of 38 C.F.R. § 4.71a. Code 5257 is not 
established.  In addition, higher schedular evaluation for 
arthritis and limitation of motion cannot be obtained under 
the facts of the veteran's case.  The veteran demonstrated 
the most severe limitation of motion in the right leg at the 
October 1995 VA examination.  However, at that time, he did 
not show flexion limited to 30 degrees or extension to 15 
degrees to satisfy the criteria for the next higher 
evaluation of 20 percent for limitation of motion.  The Board 
observes that when VA examined the veteran in January 2003, 
the range of motion in the right knee was noted to be full.  
In addition, reports of private treatment show that the range 
of motion was from 0 to 90 degrees in May 2003.  These 
findings do not satisfy the criteria for a higher evaluation 
for limitation of motion.  

The Board observes that the primary feature of the veteran's 
service-connected disability picture has been pain and 
locking.  The latter symptom has been relieved by surgery to 
remove loose bodies.  It appears from the record that the 
most recent surgery for the right knee was performed in the 
1990s.  However, despite surgical intervention, the veteran 
continues to experience pain.  The report of the May 2000 VA 
examination shows that the examiner stated that the pain was 
not productive of any functional impairment.  Accordingly, 
the veteran is not shown to have functional loss due to pain, 
weakness or other factors that is equivalent to a higher 
schedular rating for the service-connected left knee 
disabilities.  

Finally, the veteran has not demonstrated postoperative 
scarring that would warrant a separate rating under Esteban, 
supra.  Although the record discloses that the veteran had a 
symptomatic postoperative scar on the right knee in May 2002, 
the remainder of the record does not support this finding.  
Subsequently, the postoperative scars have been described as 
well healed and have not been shown to be other than 
asymptomatic.   

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for a 
evaluation in excess of 20 percent for right knee 
patellofemoral joint pain and osteochondritis dissecans or 
for an evaluation in excess of 10 percent for arthritis of 
the right knee with limitation of motion.  

Extraschedular Rating

The veteran's case is not exceptional and his disability 
ratings are not inadequate.  The veteran has required 
surgical intervention, for his knees requiring 
hospitalization in April 1994, August 1995 and May 1998.  He 
is not shown to have required frequent hospitalizations for 
his service-connected knee conditions after 1998.  Moreover, 
the veteran is not shown to have service-connected disability 
productive of marked impairment of his occupational 
activities.  For example, the report of the May 2000 VA 
examination shows that the veteran was able to work eight 
hours a day on a regular job as well as an additional four 
hours a day on a second job.  At the time of the examination 
it was noted that the veteran had been working for Federal 
Express for eighteen months during which time and had not 
missed any days of work.  In view of the foregoing, referral 
for consideration of an extraschedular rating is not 
appropriate at this time. 


ORDER

1.  An increased rating in excess of 10 percent for 
patellofemoral joint pain and osteochondritis dissecans of 
the left knee, prior to June 1, 1994 is denied.

2.  An increased rating for patellofemoral joint pain and 
osteochondritis dissecans of the left knee, currently 
evaluated as 20 percent disabling is denied.  

3.  An increased rating in excess of 10 percent for 
patellofemoral joint pain and osteochondritis dissecans of 
the right knee, prior to October 1, 1995, is denied.

4.  An increased rating for patellofemoral joint pain and 
osteochondritis dissecans of the right knee, currently 
evaluated as 20 percent disabling is denied. is denied.

5.  An increased rating for osteoarthritis of the left knee, 
currently evaluated as 10 percent disabling is denied.

6.  An increased rating for a higher rating for 
osteoarthritis of the right knee, currently evaluated as 10 
percent disabling is denied



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



